Lucas App. No. L-01-1200. Upon consideration of the jurisdictional memoranda filed in this case, the court hereby allows the appeal on Proposition of Law No. I.
Moyer, C.J., concurs.
P. Bryant, Cook and Lundberg Stratton, JJ., concur but would also allow all other propositions of law.
Douglas, F.E. Sweeney and Pfeifer, JJ., dissent.
Peggy Bryant, J., of the Tenth Appellate District, sitting for Resnick, J.
The cross-appeal is allowed.
Moyer, C.J., and Pfeifer, J., dissent.
Resnick, J., not participating.
The Clerk shall issue an order for the transmittal of the record .from the Court of Appeals for Lucas County, and the parties shall brief this case in accordance with the Rules of Practice of the Supreme Court of Ohio.